Citation Nr: 0701939	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  02-17 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder ("PTSD").


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 







INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri in which the RO denied the benefit sought 
on appeal.  The appellant, who had active service from July 
1969 to October 1969, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.    
 
The Board remanded the case for further development in 
November 2003 and August 2005.  Subsequent to the completion 
of this development, the case was returned to the Board for 
further review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant's alleged in-service stressors did not 
occur during combat duty; nor have they been verified for VA 
purposes by official records or any other supportive 
evidence.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated during active military service. 38 U.S.C.A. §§ 
1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to 
service connection for PTSD, VA has met all statutory and 
regulatory notice and duty to assist provisions. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).

A letter dated in February 2006 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim.  The February 2006 letter informed the appellant that 
additional information or evidence was needed to support his 
service connection claim; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004)(Pelegrini II).  

Although the February 2006 letter was not sent prior to the 
initial adjudication of the appellant's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, and the claim was readjudicated and an 
additional Supplemental Statement of the Case was provided to 
the appellant in	April 2006. 

The appellant's service medical records, VA treatment records 
and identified private medical records have been obtained, to 
the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The appellant was also 
afforded VA examinations in October 2002 and March 2005, with 
a concurring VA medical opinion dated in April 2005.   

The Board observes that after its remand in August 2005 but 
prior to recertification of the case to the Board, the RO 
notified the appellant of the Dingess/Hartman v. Nicholson 
case, including an explanation of disability ratings and 
effective dates. See March 2006 letter from the RO; 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Regardless, since the Board has concluded that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed. 
Id.  

B.  Law and Analysis 

The appellant contends that he is entitled to service 
connection for PTSD on the basis of traumatic events that 
allegedly occurred during his boot camp training in service.  
Specifically, he alleges that he was subjected to 
discrimination, physical abuse and mental abuse during that 
time. See October 2002 VA examination report, p. 2 
(preliminary history section).  He reported being under 
"constant abuse" by one particular drill sergeant; and that 
this drill sergeant "hit" and "really hurt" him numerous 
time while demonstrating combat maneuvers and techniques to 
other servicemen.  He also reported being kicked and beaten 
by this drill sergeant. See March 2005 VA examination report, 
pgs. 6-7.  The appellant indicated that after one attack, he 
fought back; and as a result, his drill sergeant threatened 
retaliation by refusing to advance the appellant. Id., p. 7.  
The appellant's service medical records reveal that he was 
hospitalized during his recruit training after threatening 
suicide; and that he was ultimately diagnosed with schizoid 
personality. See September 1969 service medical records.  He 
was thereafter released from service. See September 1969 and 
October 1969 service records.  The appellant now contends 
that he was misdiagnosed in service with schizoid 
personality; and that the symptomatology he experienced 
during service was actually reflective of PTSD. See October 
2000 letter from M.S., M.D.  

For the record, the Board observes the appellant's 
representative argument that the preponderance of the 
evidence test is not the appropriate standard by which to 
adjudicate the appellant's claim, but rather the claim should 
be adjudicated under a clear and unmistakable evidence 
standard since the appellant was presumed sound upon his 
entrance into service. See March 2006 letter from the 
appellant's attorney, pgs. 3-4.  Generally, when all the 
evidence is assembled, the VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event; or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  However, when a claim involves a 
disorder that arguably preexisted service and was not noted 
upon entrance into service, a different standard of review 
applies. See 38 U.S.C.A. 1111 (every veteran shall be taken 
to have been in sound condition when examined, accepted and 
enrolled into service, except as to defects, infirmities or 
disorders noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service)(emphasis added).  The Board acknowledges that the 
appellant's psychiatric evaluation was normal upon his 
entrance into service; and that he was presumed sound upon 
his entrance into service. See July 1969 report of medical 
examination.  However, as there is neither evidence of record 
nor argument from the appellant indicating that the appellant 
had a diagnosis of PTSD prior to entering service that was 
aggravated by service, the clear and unmistakable evidence 
standard is not applicable to this claim.  And after viewing 
the evidence in the light most favorable to the appellant in 
this case, the Board finds that the preponderance of the 
evidence is against the appellant's claim; therefore, this 
appeal must be denied. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, to prove service connection, the 
record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of an in-service incurrence or 
aggravation of an injury or disease and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  However, service 
connection for the specific diagnosis of PTSD requires a 
different set of elements.  Specifically, there must be (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); 
(2) a link, established by medical evidence, between the 
appellant's current symptoms and an in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor occurred for the claim to be granted. 38 C.F.R. § 
3.304(f).

The appellant does not allege, nor do his service records 
reveal, that he was involved in combat.  As such, he is not 
entitled to the relaxed evidentiary standard of proof 
regarding events that occurred during combat pursuant to 38 
U.S.C.A. 
§ 1154(b); and verification of his alleged PTSD stressors is 
required for service connection to be granted. See 38 C.F.R. 
§ 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 93 (1993); See 
also Collette v. Brown, 82 F.3d 389 (1996).  Service 
department records must support, and not contradict, the 
appellant's testimony regarding non-combat stressors. Doran 
v. Brown, 6 Vet. App. 283 (1994).  

With regard to the first element necessary for a grant of 
service connection (medical evidence of PTSD), the record 
reveals that the appellant has a present diagnosis of PTSD 
that appears to be associated with an alleged military 
trauma. See March 2005 VA examination report, pgs. 11-12.  
Specifically, the claims file contains a VA examination 
report and a concurring medical opinion dated in March 2005 
and an April 2005, respectively, by two different VA staff 
psychiatrists (one of whom the appellant's VA medical 
provider ) that diagnose the appellant with PTSD that is non-
combat related. See March 2005 and April 2005 VA examination 
reports.  Although the Board resolves doubt in the 
appellant's favor as to this element and finds the 
appellant's present diagnosis of PTSD constitutes a current 
disability for VA purposes, the Board observes that the PTSD 
diagnosis appears to be based upon the history provided by 
the appellant rather than the evidence contained within the 
claims file.  In fact, it appears that the appellant's PTSD 
diagnosis was made despite the fact that there are 
contradictions between the appellant's statements and certain 
evidence of record.  

For instance, the Board observes that the appellant reported 
to his VA medical provider that he was "free of any 
behavioral or psychiatric problems prior to is entry" into 
service; and that he did not have any early signs of either 
schizophrenia, conduct disturbances or legal trouble 
indicative of an antisocial personality prior to service. 
October 2000 letter from appellant's VA medical provider.  
However, a review of the appellant's service medical records 
reveals that he reported in September 1969 that he had been 
hospitalized two years earlier on a psychiatric ward for 
"fits." See September 1969 naval hospital record.  His 
service records note that the appellant experienced suicidal 
thoughts and had actually made an attempt on his life in 
April 1969, just prior to entering service. Id. 
("Previously, in April, the patient had sat in a park with a 
gun to his head, crying . . . ").  In addition, during an 
August 1988 medical consultation, the appellant reported 
experiencing a troubled childhood that included problems in 
high school. See August 1998 VA medical records.  In regards 
to these problems, the record reveals that the appellant 
moved to Indiana to attend high school; and while in Indiana, 
the appellant became angry and threw a typewriter across the 
room when he was informed that he would not be able to play 
sports his senior year. Id.; March 2004 VA examination 
report, p. 4.  In another statement, the appellant reported 
that he was actually dropped from sports at his high school 
for pushing the director of sports. See September 1969 naval 
hospital record.  In that same statement, the appellant 
reported that he attempted to kill his wife with a gun in 
February 1969; and that he also had tried to kill his parents 
by throwing things at them. Id.  Based upon this evidence, it 
seems apparent to the Board that the appellant was not "free 
of any behavioral or psychiatric problems prior to entry" 
into service.

In addition to the foregoing, the Board also notes that the 
claims file contains an October 2002 VA examination report in 
which two VA health clinic staff psychiatrists reviewed the 
appellant's claims file and medical records, and also 
performed a mental status examination, after which they 
opined that the appellant did not present with the typical 
signs and symptoms of PTSD. See October 2002 VA examination 
report, p. 3.  Rather, the examiners found that the appellant 
suffered from chronic, paranoid schizophrenia as evidenced by 
persecutory delusions, as well as schizoid personality. Id., 
p. 4.  Additional post-service medical records note a myriad 
of diagnoses other than PTSD, that include anxiety (VA 
medical records dated in April 1991, April 1993 to April 1994 
and December 1995), depression (VA medical records dated in 
August 1988, November 1990, April 1992, October 1992, October 
1993, April 1994 and July 1996), panic disorder (July 1996 VA 
medical records), paranoid personality (July 1996 VA medical 
records), recurrent major depressive disorder (March 1996 
neuropsychiatric examination report in which the appellant 
reported both visual and auditory hallucinations), and a mood 
disorder (February 1996 VA medical records).  Regardless, 
even though the Board finds the appellant's PTSD diagnosis to 
be somewhat problematic in light of his overall history, and 
the fact that this history does not appear to have been taken 
into account in his diagnosis, the Board resolves doubt in 
the appellant's favor and finds his present diagnosis of PTSD 
constitutes a current disability for VA purposes.  As such, 
the first element of the PTSD service connection test has 
been met.  

In regards to the second element of the PTSD service 
connection test (a link, established by medical evidence, 
between the appellant's current symptoms and an in-service 
stressor), the Board observes that the appellant's VA medical 
provider provided statements on behalf of the appellant in 
which he opined that there is a link between the appellant's 
diagnosis of PTSD and incidents alleged by the appellant to 
have occurred in service.  Specifically, the VA physician 
reported that he had known the appellant for several years 
and had not found the appellant to have any active symptoms 
of schizophrenia or antisocial personality disorder; nor had 
he found medical records supporting such diagnoses. October 
2000 VA medical record.  He opined that in retrospect, it 
"seem[ed] possible" that the appellant's diagnosis as early 
as July 1969 was PTSD in its earliest forms as it came 
"immediately after the adverse events that [the appellant 
had] reported." Id.; June 2003 VA medical records; January 
2006 letter from the appellant's VA medical provider.  In 
addition to the October 2000 letter, the VA physician 
submitted a statement in which he reported that the 
appellant's behavioral difficulties noted in service "may 
have caused him to receive negative consequences during his 
[service] training"; and as a result, there was a connection 
between "the disorder [the appellant] displayed in the 
service and his post-traumatic stress disorder." See January 
2006 statement from the appellant's VA medical provider. 
(emphasis added).

For reasons that will be discussed in more detail below, the 
Board finds the October 2000 and January 2006 statements from 
the appellant's VA medical provider to be unpersuasive since 
the service stressor events reported by the appellant have 
not been corroborated.  In addition, the Board finds these 
statements to be speculative since they indicate that the 
appellant's PTSD "may" have manifested during the 
appellant's period of service or is related to "the disorder 
[the appellant] displayed in service." See October 2000 and 
January 2006 statements from the appellant's VA medical 
provider.  

Specifically, in his October 2000 statement, the appellant's 
VA medical provider relied upon the appellant's assertion 
that he was free of behavioral and psychiatric problems prior 
to his entrance into service.  Based at least in part upon 
this reported history, the VA physician diagnosed the 
appellant with PTSD rather than schizophrenia or antisocial 
personality disorder. See October 2000 statement.  However, 
as discussed above, the appellant exhibited behavioral 
problems prior to entering service.  In addition, medical 
records contained in the claims file note instances where the 
appellant has reported such symptomatology as visual and 
auditory hallucinations (March 1996 neuropsychiatric 
evaluation report); been noted to experience paranoia or have 
a paranoid personality (February 1996 and July 1996 VA 
medical records); and in fact was later diagnosed by two 
staff psychiatrists as having paranoid schizophrenia. See 
October 2002 VA examination report.   

The Board also finds the October 2000 letter from the 
appellant's VA medical provider to be unpersuasive in light 
of the fact that the doctor indicated that it seemed possible 
that the appellant's PTSD developed as early as July 1969.  
This language is speculative at best; and the law does not 
permit service connection based upon speculative or 
conjectural medical opinions on etiology. See 38 C.F.R. § 
3.102; See also Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant was "possibly" suffering from 
schizophrenia deemed speculative); Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have precipitated 
the initial development of his lung condition found too 
speculative to be medical nexus evidence to well-ground cause 
of death claim).  

The Board finds the appellant's VA medical provider's January 
2006 statement to be problematic in that it appears he is 
opining that (1) the appellant's original behavioral problems 
in service were reflective of a separate disorder (schizoid 
personality disorder) and not symptomatology indicative of 
PTSD; (2) that due to these behavioral problems, the 
appellant may have received negative consequences during boot 
camp; and (3) that as a result of the alleged negative 
consequences, the appellant subsequently developed PTSD. Id.  
Since the appellant's VA medical provider appears uncertain 
as to whether or not the appellant actually experienced 
negative consequences in service because of his behavioral 
difficulties, and these alleged negative consequences have 
not been verified, the Board finds the January 2006 opinion 
is insufficient to establish a medical nexus between the 
appellant's diagnosis of PTSD and an in-service stressor 
event in service.  As such, the second element of the PTSD 
service connection test has not been met.  

As for the third element necessary for a grant of service 
connection in this case (competent evidence of record 
corroborating the appellant's allegations that he was 
assaulted during boot camp in service), the Board observes 
that evidence from sources other than the appellant's service 
records may corroborate the appellant's account of the 
stressor incident since the appellant's claim involves an 
alleged physical assault. See 38 C.F.R. § 3.304(f)(3).  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, mental health 
counseling centers, hospitals, or physicians; and statements 
from family members, roommates, fellow service members or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of a stressor include, but are 
not limited to: request for transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence. 
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred. 38 
C.F.R. § 3.304(f)(3).

In this case, the appellant's service medical records do not 
corroborate his claims in that there are no medical records 
contained in the claims file indicative of medical treatment 
for such things as head injuries consistent with "being hit 
'along side the head with an M16'" or evidence of medical 
treatment for injuries consistent with being kicked or 
beaten. See March 205 VA examination report, pgs. 6-7 (The 
appellant reported being jump on and kicked by his drill 
sergeant to the point where he could not get up for 
approximately 20 to 30 minutes).  While the appellant's 
service medical records do reflect that he was hospitalized 
several weeks after entering service, this hospitalization 
was not for treatment of physical injuries but rather for 
psychological assistance.  It was at this time that the 
appellant was diagnosed with schizoid personality disorder 
found to exist prior to service. See service clinical record 
dated September 27, 1969 to October 6, 1969.  

Overall, the appellant's service personnel records also do 
not assist in corroborating his alleged stressors as they do 
not reflect behavioral changes that the appellant contends 
occurred as a result of abuse he experienced in boot camp, 
but rather indicate a continuation of behavior exhibited at 
least from very shortly after entrance into service.  While 
the March 2005 VA examiner noted three incidents of personnel 
problems reported from the appellant's service notes (March 
2005 VA examination report, p. 7), a review of the 
appellant's service file reveals a total of fourteen 
personnel notes and three observation records that addressed 
the appellant's behavioral problems in service; and these 
notes were prepared by four or five different supervisors 
rather than one particular drill instructor. See service 
personnel notes dated in August 1969 to September 1969.  In 
addition, the Board observes that the appellant's 
difficulties in service began to be reported as early as 
August 9, 1969, ten days after he entered service. See 
service personnel notes dated in August 1969.  These records 
reflect that the appellant was unmotivated, had difficulties 
academically, and also had problems with authority. See 
August 1969 and September 1969 service records.  

As set forth above, the evidence indicates that prior to 
service, the appellant had psychological difficulties.  He 
exhibited episodes of anger and problems with authority that 
included throwing items when upset or assaulting people. See 
September 1969 naval hospital record (the appellant reported 
that when he drank, he would "tear up things"; that he 
attempted to kill his wife with a gun in February 1969; that 
he tried to kill his parents by throwing things at them; and 
that he was dropped from sports at his high school for 
pushing the director of sports); March 2004 VA examination 
report, p. 4 (the appellant reported that he became angry and 
threw a typewriter across the room).  Given the short period 
of time before the appellant started exhibiting problems in 
service and the evidence of behavioral problems prior to 
service, the Board finds that the appellant's personnel 
records do not constitute credible evidence that an assault 
occurred in service.  As such, they do not support the 
appellant's claim.     

Alternative sources of evidence have also been considered in 
evaluating the appellant's claim.  In this regard, the Board 
observes that in November 2002, the RO sent the appellant a 
letter requesting that he provide any additional evidence 
related to his alleged assault stressors. See February 2006 
letter from the RO.  However, the appellant's representative 
responded with a letter asserting that such information was 
not necessary to decide the claim. See March 2006 letter from 
the appellant's counsel.  The appellant's representative 
argued that verification was unnecessary since the 
appellant's PTSD stressor could be found from the "rigors 
and stress of boot camp." See January 2001 formal claim 
("It is noted that [the appellant's] stressor is simply the 
rigors and stress of 'Boot Camp.'  Therefore, there is no 
stressor to confirm other than that the veteran was a marine 
and was in the service long enough to go through boot 
camp."); September 2003 argument in support of claim, pgs. 
24-25, 28-29.  In regards to this assertion, the Board finds 
that the stress of undergoing boot camp, by itself, is 
insufficient to qualify as a verified stressor for purposes 
of this appeal.  The Code of Federal Regulations provides 
that there must be a link, established by medical evidence, 
between current PTSD symptoms and "an in-service stressor" 
for service connection to be granted. 38 C.F.R. § 3.304(f).  

For a diagnosis of PTSD to apply pursuant to the DSM-IV, a 
person must have been exposed to a traumatic event in which 
the person experienced, witnessed or was confronted with an 
event or events that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self 
or others. See the Diagnostic Criteria from DSM-IV, § 309.81.  
In this case, there has been no showing made by the appellant 
that he was confronted with events during boot camp that 
resulted in actual or threatened death or serious injury, or 
a threat to the physical integrity of himself or others.  In 
addition, the Board does not equate the appellant's 
experience of undergoing boot camp, without more, as 
constituting a qualifying "in-service stressor" event since 
every service person undergoes the rigors and stress of boot 
camp.  Therefore, the fact that the appellant underwent boot 
camp, without corroboration of the assaults he allegedly 
endured, does not constitute a verified stressor for purposes 
of this appeal.   

In addition, the appellant's attorney argues that 
verification of the appellant's alleged stressors is 
unnecessary since the appellant exhibited signs and symptoms 
of PTSD while he was in service; and therefore the appellant 
is entitled to presumptive service connection under the 
mandates of 38 C.F.R. §§ 3.307 and 3.309. See March 2006 
letter from the appellant's attorney, p. 2.  Specifically, 
these provisions of the Code of Federal Regulations provide 
that service connection may be granted for certain chronic 
diseases, such as psychoses, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  Despite the representative assertions, the Board 
observes that 38 C.F.R. §§ 3.307 and 3.309 are not applicable 
to this claim since PTSD is not considered a disorder for 
which presumptive service connection is in order.  See also 
38 C.F.R. § 3.384 (as in effect August 28, 2006); 71 Fed. 
Reg. 42758-42760 (July 28, 2006).  Therefore, verification of 
the appellant's alleged stressors is required.  

In regards to alternative sources of evidence, the claims 
file only contains post-service medical records which reveal 
diagnoses of other disorders, that include anxiety (VA 
medical records dated in April 1991, April 1993 to April 1994 
and December 1995), depression (VA medical records dated in 
August 1988, November 1990, April 1992, October 1992, October 
1993, April 1994, and July 1996), panic disorder (July 1996 
VA medical records), paranoid personality (July 1996 VA 
medical records), recurrent major depressive disorder (March 
1996 neuropsychiatric examination report in which the 
appellant reported both visual and auditory hallucinations), 
and a mood disorder (February 1996 VA medical records).  It 
was not until May 1996 that the appellant was initially 
diagnosed with PTSD; and that diagnosis appears to be based 
upon a history reported by the appellant. See May 1996 VA 
medical records; see also VA medical records dated in 
September 1996, March 1997, May 1998, and October 1998.  No 
corroborating evidence of the appellant's alleged assaults in 
service are contained within these records. 

In addition, there are no statements from service-members, 
family or friends contained in the claims file addressing the 
appellant's contemporaneous economic or social behavior 
around the time of the alleged events; nor is there any 
credible supporting evidence that the appellant's claimed in-
service stressors occurred.  Thus, even though the appellant 
has a diagnosis of PTSD, the diagnosis is based on the 
appellant's subjective account of the alleged incidents, and 
not the appellant's account in conjunction with credible 
corroborating evidence that the claimed in-service stressors 
occurred.  
 
As the appellant's stressors are not related to combat, his 
testimony alone is not sufficient to establish the occurrence 
of the claimed assaults as in-service stressors. Cohen, 10 
Vet. App. 128 (1997).  His testimony must be corroborated by 
credible supporting evidence. Id.  The appellant has offered 
no competent corroborating evidence of his claimed stressors.  
Moreover, service department records also do not support the 
appellant's claim regarding his claimed stressors. Doran, 
supra.  As such, the Board finds that the evidence, taken as 
a whole, does not corroborate the appellant's statements that 
he was assaulted during boot camp.  Absent corroborative 
evidence of the appellant's alleged stressor events, service 
connection for PTSD on the basis of a physical assault must 
be denied.  

Therefore, for the reasons discussed above, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for service connection for PTSD.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt.  However, as a preponderance of the 
evidence against the appellant's claim, the doctrine is not 
applicable. See Gilbert, 1 Vet. App. at 55.




ORDER

Service connection for post-traumatic stress disorder is 
denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


